Name: Council Regulation (EC) No 1309/2002 of 12 July 2002 amending Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  trade;  cooperation policy;  trade policy;  leather and textile industries;  EU institutions and European civil service;  documentation
 Date Published: nan

 Avis juridique important|32002R1309Council Regulation (EC) No 1309/2002 of 12 July 2002 amending Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules Official Journal L 192 , 20/07/2002 P. 0001 - 0008Council Regulation (EC) No 1309/2002of 12 July 2002amending Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rulesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) In the interest of more efficient administrative management, the surveillance document in Annex VII to Council Regulation (EC) No 517/94(1) should be updated to align it on the common Community surveillance document provided for in Council Regulations (EC) No 3285/94(2) and (EC) No 519/94(3), both as amended by Regulation (EC) No 139/96(4). In the interest of clarity, the provisions of Article 14 of Regulation (EC) No 517/94 should be redrafted accordingly.(2) The possibility to apply for and issue the surveillance document electronically should be introduced. In that context, it is necessary to amend Article 21 of Regulation (EC) No 517/94 in order to allow the electronic submission of the request concerning that document.(3) The provisions of Regulation (EC) No 517/94 concerning the committee procedure should be adapted to take account of Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5).(4) The procedure under Article 25(4) of Regulation (EC) No 517/94 relating to the introduction of emergency safeguard measures under Article 13 of that Regulation is a variant of the former "IIIB" procedure which is no longer valid. It is appropriate to apply, for the application of emergency safeguard measures, the procedure for the application of safeguards foreseen by Article 6(c), first alternative, of Decision 1999/468/EC.(5) The procedure for the application of standard safeguard measures contained in Article 25(5) of Regulation (EC) No 517/94 corresponds to the procedure set out in Article 6(c), second alternative, of Decision 1999/468/EC, which is appropriate for the application of such safeguard measures.(6) The procedure for the application of surveillance measures under Title III of Regulation (EC) No 517/94 should therefore be the same as that for the application of normal safeguard measures, namely that foreseen in Article 6(c), second alternative, of Decision 1999/468/EC, since the two types of measure are closely linked.(7) For reasons of clarity it is appropriate to replace the whole provisions of Regulation (EC) No 517/94 relating to the Committee procedure.(8) In the implementation of Regulation (EC) No 517/94, the Federal Republic of Yugoslavia includes Kosovo, as defined by United Nations Security Council Resolution 1244 of 10 June 1999. In Kosovo, the international civil administration (UNMIK) has established a separate customs administration. The Annexes to that Regulation should be adapted in order to take account of this situation.(9) Regulation (EC) No 517/94 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 517/94 is amended as follows:1. in Article 14, paragraphs 1 and 2 are replaced by the following: "1. Products subject to prior Community surveillance or safeguard measures may be put into free circulation only on production of an import document.In the case of prior Community surveillance measures, the import document shall be issued free of charge by the competent authority designated by Member States within a maximum of five working days following receipt of an application to the national competent authority by any Community importer, regardless of his place of business in the Community, for any quantity requested. Such an application shall be deemed to be received by the national competent authority no later than three working days after submission, unless it is proven otherwise. The import document shall be made out on a form corresponding to the model in Annex VII. The provisions of Article 21 shall apply mutatis mutandis.In the case of safeguard measures, the import document shall be issued in accordance with the provisions of Title IV.2. Information other than that provided for in paragraph 1 may be required when the decision to impose surveillance or safeguard measures is taken.";2. Article 21 is amended as follows:(a) paragraph 3 is replaced by the following: "3. Applications for import authorisations shall be drawn up on forms conforming to a specimen the characteristics of which shall be established in accordance with the procedure provided for in Article 25(2). The competent authorities may, under the conditions fixed by them, allow application documents to be submitted by electronic means. However, all documents and evidence must be available to the competent authorities."(b) in paragraph 4, the second subparagraph is replaced by the following: "Any measure necessary to implement this paragraph may be adopted in accordance with the procedure provided for in Article 25(2)."(c) the following paragraph is added: "5. At the request of the Member State concerned, textile products in the possession of the competent authorities of that Member State, particularly in the context of bankruptcy or similar procedures, for which a valid import authorisation is no longer available, may be released into free circulation in accordance with the procedure laid down in Article 25(2).";3. Article 25 is replaced by the following: "Article 25The Textile Committee1. The Commission shall be assisted by a committee.2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at one month.3. For matters falling within Title III of this Regulation except for Article 13 thereof, the safeguard procedure in accordance with Article 6 of Decision 1999/468/EC shall apply, in compliance with Article 7 thereof. Before the Commission adopts its decision, the Commission shall consult the Committee in accordance with the procedures to be determined in the Committee's Rules of Procedure. The time limit provided for in Article 6(b) of Decision 1999/468/EC shall be one month from the adoption of the decision of the Commission concerning safeguard measures. The Council, acting by a qualified majority, may confirm, amend or revoke the decision adopted by the Commission within a period of three months from the referral of the Commission's decision to the Council, failing which the decision of the Commission is deemed to be revoked.4. In the case of emergency safeguard measures pursuant to Article 13 of this Regulation the procedure in accordance with Article 6 of Decision 1999/468/EC shall apply, in compliance with Article 7 thereof. Before the Commission adopts its decision, the Commission shall consult the Committee in accordance with the procedures to be determined in the Committee's Rules of Procedure. The time limit provided for in Article 6(b) of Decision 1999/468/EC shall be one month from the adoption of the decision of the Commission concerning safeguard measures. The Council, acting by a qualified majority, may take a different decision within a period of three months from the referral of the Commission's decision to the Council.5. The chairman may, on his own initiative or at the request of one of the Member States' representatives, consult the Committee about any other matter relating to the operation or application of this Regulation.6. The Committee shall adopt its Rules of Procedure.";4. in Articles 3(3), 5(2), 6(2), 6(3), 7(1), 8(2), 17(3), 17(6), 20, 21(2), 21(3), 22, 23 and 28 the words "in accordance with the appropriate procedure provided for in Article 25" shall be replaced by the words "in accordance with the procedure provided for in Article 25(2)";5. the Annexes are amended as follows:(a) in Annexes IIIb and VI in the heading "FEDERAL REPUBLIC OF YUGOSLAVIA" is replaced by "FEDERAL REPUBLIC OF YUGOSLAVIA(6)";(b) Annex VII is replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 July 2002.For the CouncilThe PresidentT. Pedersen(1) OJ L 67, 10.3.1994, p. 1. Regulation as last amended by Commission Regulation (EC) No 888/2002 (OJ L 146, 4.6.2002, p. 1).(2) OJ L 349, 31.12.1994, p. 53. Regulation as last amended by Regulation (EC) No 2474/2000 (OJ L 286, 11.11.2000, p. 1).(3) OJ L 67, 10.3.1994, p. 89. Regulation as last amended by Regulation (EC) No 1138/98 (OJ L 159, 3.6.1998, p. 1).(4) OJ L 21, 27.1.1996, p. 7.(5) OJ L 184, 28.6.1999, p. 23.(6) Including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999.ANNEX"ANNEX VIIList of particulars to be given in the boxes of the surveillance document>PIC FILE= "L_2002192EN.000403.TIF">>PIC FILE= "L_2002192EN.000501.TIF">>PIC FILE= "L_2002192EN.000701.TIF">>PIC FILE= "L_2002192EN.000801.TIF">"